Citation Nr: 1630792	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2012, the Veteran testified during a hearing before a Veterans Law Judge that was conducted by videoconference.  

In August 2012, the Board advised the Veteran that a transcript of the hearing could not be made and, in September 2012, he requested a new hearing (10/25/13 VBMS Hearing request).  The Veteran was scheduled for a videoconference hearing in November 2012 but requested that it be rescheduled (11/9/13 VBMS SHARE Print Screen).  An April 2013 videoconference hearing was postponed (4/3/13 VBMS VA 21-4138 Statement in Support of Claim).  He cancelled a hearing scheduled in June 2014 and his hearing request (6/20/14 VBMS Third Party Correspondence; 9/15/14 VBMS VA 21-4138 Statement in Support of Claim).  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. § 20.700 (2015).


In a written statement received in April 2016, the Veteran's spouse appears to have raised the issue of entitlement to service connection for a liver transplant.  The Veteran and his spouse are advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran and his spouse as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected diabetes mellitus, type II.

2.  The Veteran does not have current diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters in August 2008 and January 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained and evidently considered in the March 2009 rating decision on appeal, but are unavailable, according to an October 2013 RO memorandum (10/29/13 VBMS VA Memo).  In such cases of missing service department records, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its January 2009 determination that the Veteran totally disabled due to chronic liver disease and cirrhosis and diabetes mellitus (11/3/15 VBMS Medical Treatment Record-Furnished by SSA, p. 2).

VA medical opinions were obtained in December 2008, August 2013, and December 2015, and the examination reports are of record.

The December 2008, August 2013, and December 2015 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding diabetic retinopathy.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no current diagnosis of diabetic retinopathy.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  In view of the absence of findings of pertinent pathology in service, and without a current diagnosis of pertinent disability, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

II. Facts and Analysis

Contentions 

The Veteran asserts that he has peripheral neuropathy of the lower extremities and diabetic retinopathy due to service-connected diabetes mellitus.  The March 2009 rating decision on appeal also granted service connection for diabetes mellitus.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including organic diseases of the nervous system.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (stating that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A. Peripheral Neuropathy

July 2008 private hospital records describe the Veteran's treatment for hepatic insufficiency and indicate that he had diabetes mellitus (11/25/08 VBMS Medical Treatment Record-Non-Government Facility, page 2).

In December 2008, a VA examiner noted the chronic, gradual onset of the Veteran's bilateral lower extremity peripheral neuropathy for a few months.  The Veteran had an intermittent bilateral pins and needle sensation in the soles of both feet for several months with no discussions with his physician, no care, and no treatment.  He had the sensation for about five minutes three to four times a week, more likely with increased activity like a lot of walking for about 1 hour with resolution with rest.  Sensory and neurologic examination findings were essentially normal.

The diagnosis was subjective pins and needles in feet with normal examination.  The examiner noted that the etiology of the problem was hepatic disease and the problem associated with the diagnosis was peripheral neuropathy.

In the examiner's opinion, the Veteran's subjective intermittent pins and needles in the soles of the feet with a normal neurologic examination was less likely as not permanently aggravated or a result of diabetes (and) at least as likely as not permanently aggravated or a result of hepatic failure.  The examiner did not provide a rationale for his opinion and cited medical literature.

A November 2009 VA primary care record indicates that the Veteran had some occasional foot discomfort and was status post a liver transplant in May 2009 (4/1/11 VBMS Medical Treatment Record-Government Facility, page 5).

In July 2013, J.F.H., M.D. a Veterans Evaluation Services clinician, completed Diabetes Mellitus and Diabetic Sensory Motor Peripheral Neuropathy Disability Benefits Questionnaires (DBQs) (7/8/13 VBMS VA Examination, pages 1 and 17).  In the Diabetes Mellitus DBQ, Dr. J.F.H. noted the onset of diabetes and peripheral neuropathy in 2007 and explained that the onset of peripheral neuropathy was deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset.

In the Peripheral Neuropathy DBQ, Dr. J.F.H. diagnosed peripheral neuropathy of the bilateral upper and lower extremities associated with type 2 diabetes, and that the date of the diagnosis was unknown.  The physician noted that peripheral neuropathy was attributed to diabetes type 2 and that for this Veteran, discovery of diabetes and onset of neuropathy were close to the same time and recently.  The Veteran could not say exactly when neuropathy started.  It sort of crept up on him in the last few years.  His symptoms included constant, moderate bilateral leg pain, paresthesias, and numbness.  

Examination revealed normal strength, absent ankle and knee reflexes, with decreased sensation to light touch in the knee/thigh and ankle leg, and no sensation in the feet and toes.  Vibration sensation was absent in both lower extremities and cold sensation was decreased.  The Veteran had moderate, incomplete paralysis of the sciatic and femoral nerves of both lower extremities (Peripheral Neuropathy DBQ at page 21).  In rendering a requested opinion regarding the Veteran's bilateral upper extremity peripheral neuropathy, Dr. J.F.H., found it was at least as likely as not proximately due to or the result of the Veteran's service connected condition diabetes mellitus.  The physician reasoned that, based on the onset of neuropathy in relation to the diabetes onset, diabetics were more prone to neuropathy due to fluctuating sugar levels that damaged nerves and caused neuropathy (Id. at page 25).

An August 2013 VA examination report incorporates the findings in the July 2013 DBQs (2/3/16 VBMS CAPRI, page 1).  

An October 2013 rating decision granted service connection for peripheral neuropathy of the Veteran's left and right upper extremities.

In a December 2015 Diabetic Sensory-Motor Peripheral Neuropathy DBQ, a VA examiner noted a diagnosis of bilateral upper and lower extremity peripheral neuropathy presumed due to hepatic failure (citing the December 2008 VA examination), diagnosed in 2009 or 2010, but the Veteran had upper extremity symptoms long before this.

The Veteran had numbness in his hands and fingers and burning fingers when he rubbed them that was going on for a long time.  His hands went numb and locked up with prolonged driving.  The hand symptoms started first and the right hand was worse.  This confirmed by his wife who accompanied him to his appointment and noted the right hand more problematic/symptomatic.  He had burning pain in his feet, that was going on "a long time".  But the hands symptoms started first.  With gabapentin, he did not notice symptoms in the morning much.  He had discomfort in the feet as well with wearing hard shoes for prolonged periods of time.  His discomfort was mostly on the bottom of the foot, toes, and heel.  He stopped drinking in 1989. 

The examiner commented that the Veteran had an atypical presentation of neuropathy, not wholly consistent with diabetic peripheral neuropathy, and noted the December 2008 VA examiner's opinion that neuropathy was secondary to hepatic failure.  The December 2015 examiner stated that both hepatic failure and diabetes can cause neuropathy and there was no medical means to show that it was secondary to diabetes instead of hepatic failure or history of alcohol abuse.  According to the examiner, the Veteran's neuropathy cannot be shown to be secondary to diabetes, given his history of hepatitic failure and heavy alcohol abuse.

The examiner checked no to the Veteran having upper or lower extremity diabetic peripheral neuropathy.  Id. at 5.  The VA physician's rationale was based on the December 2008 VA opinion, that found that the Veteran's neuropathy was most consistent with and as least as likely as not secondary to hepatic failure.  The examiner stated that the Veteran had multiple reasons to have neuropathy, hepatic failure, alcohol abuse history, and diabetes.  His presentation of hands-first neuropathy, specifically the right hand first, was quite atypical for diabetic neuropathy.

Here, several VA physicians provided opinions bearing on the question of whether the Veteran's service-connected diabetes mellitus, type II, caused or aggravated his currently diagnosed peripheral neuropathy of the bilateral lower extremities.  All of the opinions have some deficiencies.  Two physicians appear to agree that diabetes mellitus can cause peripheral neuropathy.

The VA examiner in December 2008 attributed the Veteran's neuropathy to hepatic failure.  The opinion did not include an explicit rationale, but cited to medical studies.  It is of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Dr. J.F.H. in July 2013 clearly attributed the Veteran's peripheral neuropathy to diabetes mellitus and provided a clear rationale to support his opinion regarding upper extremity bilateral peripheral neuropathy.  Id.  This opinion has more probative value.

The December 2015 VA examiner did not provide an opinion that weighs for or against the claim, and noted that the Veteran did not have diabetic peripheral neuropathy of the lower extremities.  The examiner did, however, provide a rationale that actually supported a link between the claimed peripheral neuropathy of the bilateral lower extremities and the service-connected diabetes mellitus disability.  The physician acknowledged that the Veteran had multiple reasons to have neuropathy, including hepatic failure, alcohol abuse history, and diabetes.  

Here, the case turns on whether peripheral neuropathy of the bilateral lower extremities is proximately caused by or is due to service-connected diabetes mellitus, type II.  The evidence on this point is in at least equipoise.  Accordingly, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Diabetic Retinopathy

A December 2008 VA eye examination report indicates that the Veteran was diagnosed with insulin-dependent diabetes in the summer of 2008.  The Veteran complained of left eye blurring.  No diabetic retinopathy was found in either eye.  The examiner found that the Veteran's cataracts were most likely caused by diabetes mellitus.  (A May 2011 rating decision granted service connection for left eye cataract, status post removal with pseudoaphakia.)

In August 2008, August 2009, and July 2015 Diabetic Teleretinal Imaging Consults, VA ophthalmologists did not find diabetic retinopathy (2/3/16 VBMS CAPRI).  Indeed, the overall assessment on each occasion was "250.00 - Diabetes without retinopathy."  Nor was it found by ophthalmologists in March 2010 and April 2011 (5/9/11 VBMS Medical Treatment Record-Government Facility, p. 3).  

In fact, in October 2013, the Veteran's wife stated that he did not have retinopathy (10/25/13 VBMS VA 21-4138 Statement in Support of Claim).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

Diabetic retinopathy has not been reported during the current appeal and the Board finds that it has not been present sufficiently proximate to the filing of this claim. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of diabetic retinopathy is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of cancer disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here is not competent and does not establish current disability in this case.  

In sum, a preponderance of the evidence is against the claim for service connection for diabetic retinopathy.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for diabetic retinopathy is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


